ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,265,210 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/21 has been entered.
 Response to Amendment
The amendments made to claims 41 and 42 in the response filed 10/10/21 is acknowledged.
Claims 41-44, 62, and 74-76 are pending in the application and are examined below.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Fish on 12/15/21.

The application has been amended as follows: 
Claim 41 (Currently Amended by Examiner): A scoliosis brace, comprising: 
an  upper torso pad configured to be positioned on a lateral side of a wearer; 
a  lower torso pad having a wearer-facing side and configured to be positioned on the lateral side;
a  hip pad having a wearer-facing side that is smaller than the wearer-facing side of the lower torso pad, wherein the hip pad is configured to be positioned on the lateral side; 
an  upper strut coupling the upper torso pad with the lower torso pad and configured to be positioned on the lateral side; 
a  lower strut coupling the lower torso pad with the hip pad and configured to be positioned on the lateral side; and 
a flexible belt configured to wrap around left and right sides of a mid-portion of [[a]]the wearer, and overlay both the lower torso pad and the lower strut;
wherein the upper torso pad, lower torso pad, and hip pad are configured to be vertically aligned along the lateral side of the wearer.
Claim 42 (Currently Amended by Examiner): The brace of claim 41, further comprising an anteriorly positioned upper torso pad, coupled to the  upper torso pad configured to be positioned on the lateral side using a curved strut.

Reasons for Allowance
Claims 41-44, 62, and 74-76 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.

    PNG
    media_image1.png
    628
    646
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Whisner US 1,562,935
Putz US 1,935,859
Glancy US 4,202,327

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALIREZA NIA can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE J LEE/Examiner, Art Unit 3786